Citation Nr: 0825197	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 20, 1976 
through March 19, 1976.  He was discharged under the Trainee 
Discharge Program.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.

The claims file is associated with the RO in Boston, 
Massachusetts.

This case was previously before the Board in April 2006 and 
December 2007 and both times was remanded for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Paranoid schizophrenia is not shown to have been present in 
service or within the first year thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated November 1989 to the present.  The Board notes 
that in its prior remand, dated in April 2006, the RO was 
instructed to request that the veteran provide the names, 
addresses, and dates of treatment of the facilities in which 
he received psychiatric treatment, specifically the non-VA 
hospital in which he received treatment in 1978 and 1979.  
Subsequently, the RO sent the veteran the appropriate request 
in April 2006.  The veteran did not respond to this request.  
The duty to assist is not a one-way street, and the claimant 
has not fulfilled his duty to cooperate in this matter.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In light of the 
appellant's failure to respond to the RO's April 2006 VCAA 
letter, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, the veteran's non-VA treatment 
records dated in 1978 and 1979 and has substantially complied 
with the Board's April 2006 remand.

The Board further notes that in its April 2006 remand the RO 
was instructed to request records from the VA medical centers 
indicated in the July 2003 VA examination report, including 
the VA medical center in Salem, Virginia.  All requested VA 
medical center records were obtained and associated with the 
claims folder except those from Salem, Virginia dated in 1978 
and 1979.  A review of the file reveals that requests were 
made to the Salem, Virginia VA medical center for the 
veteran's records in April 2006, September 2006, and March 
2007.  A response, dated in March 2007, from the Salem, 
Virginia VA medical center indicates that no records 
regarding the veteran were located.  In light of requests to 
obtain the specified records and the response indicated that 
no such records were located, the Board finds that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile and, 
therefore, there has been substantial compliance with the 
Board's April 2006 remand.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  In this respect, the 
medical records reveal that the veteran has been receiving 
SSA disability benefits.  However, the veteran has not 
indicated for what reason he is receiving SSA disability 
benefits nor has he made any assertion that the records would 
be relevant to his claim.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Without any indication that the 
veteran's SSA records, regarding his grant of SSA disability 
benefits, contain any information regarding the veteran's 
paranoid schizophrenia there is no evidence that the records 
are relevant to the claim before the Board.  Consequently, 
further efforts to obtain these records are not warranted. 

The appellant was afforded VA medical examinations in July 
2003 and March 2008.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Entitlement to Service Connection

The veteran seeks service connection for paranoid 
schizophrenia.  The veteran contends that his paranoid 
schizophrenia was triggered by his military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as psychoses, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for schizophrenia or any 
psychiatric disorder.  The veteran's service personnel 
records reveal that the veteran was discharged due to an 
inability to adjust to military life.  The Board notes that 
the veteran's post-service medical records indicate that he 
was diagnosed with schizophrenia in 1973, prior to service.  
However, no psychiatric disorder was noted on the veteran's 
report of medical examination upon enlistment, therefore, the 
veteran is presumed to be sound upon entry into service.

The veteran has been diagnosed with paranoid schizophrenia 
and is receiving treatment from the VA.  However, the 
treatment records do not reveal that at any point the 
veteran's paranoid schizophrenia has been associated with his 
military service.

There is no evidence of record that the veteran was treated 
for any psychiatric disorder within the first year after 
separation from service.  The veteran indicates that he was 
hospitalized for psychiatric disorder in 1978.

In July 2003 the veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding his claim of entitlement 
to service connection for schizophrenia.  The veteran 
reported that he began hearing voices when he reported for 
basic training in February 1976.  He indicated that the 
voices did not make sense to him.  The veteran stated that 
the voices distracted him and prevented him from 
concentrating.  He also reported that he began to believe 
that people were out to get him when he entered active 
service.  The veteran did not inform anyone of his auditory 
hallucinations while in service and was subsequently 
discharged after being admonished by his commanders during 
basic training.  The veteran reported that he was 
hospitalized in 1978 after "flipping out on acid."  He 
indicated that he was first treated at a state hospital in 
Marian, Virginia and was then transferred to the VA hospital 
in Salem, Virginia where he was treated for six months.  He 
stated that he was treated with anti-psychotic medications.  
The veteran reported being treated for his psychiatric 
condition continuously since his hospitalization at various 
VA medical centers.  He also stated that he has been treated 
by VA for substance and alcohol abuse.  Upon examination the 
veteran was noted to be alert, cooperative, coherent, 
oriented in three spheres, and nervous and fidgety.  The 
veteran was dressed informally.  He was sociable and reported 
that he did not hear the voices during the examination.  The 
veteran reported trying to distract himself from hearing the 
voices and that one of the voices is female and claims to be 
his daughter.  The veteran's speech did not show any 
tangentiality or circumstantiality, his affect was 
appropriate in normal range.  The veteran's mood was euthemic 
and level.  The examiner diagnosed the veteran with paranoid 
schizophrenia.  However, the examiner did not render an 
opinion on the etiology of the veteran's paranoid 
schizophrenia, although it was commented that the auditory 
hallucinations had reportedly begun during basic training in 
February 1976 and had continued to the present.

In March 2008 the veteran was afforded another VA C&P 
psychiatric examination.  The veteran reported the same 
history as discussed above.  Upon examination, the veteran 
was cooperative, neatly dressed, sociable, and articulate.  
The veteran stated that he tries to keep himself occupied to 
distract himself from the voices.  He reported that the 
voices do not always make sense.  The veteran stated that he 
talks back to the voices.  The veteran was of average 
intelligence and his speech was appropriate.  He was oriented 
to time, place, and person.  The veteran's memory and 
affective expression were within normal limits.  His judgment 
was fair and motor activity was normal.  The veteran's affect 
was blunted and his thinking was coherent.  The examiner 
diagnosed the veteran with paranoid schizophrenia, chronic 
mixed substance abuse, chronic alcohol abuse, and chronic 
tobacco use disorder.  The examiner rendered the opinion that 
the veteran's schizophrenia was not a result of the veteran's 
military service and instead associated the veteran's 
schizophrenia with the veteran's long history of drug and 
alcohol abuse.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for paranoid 
schizophrenia has not been established.  While the veteran 
has a diagnosis of paranoid schizophrenia there is no 
evidence that the veteran's current paranoid schizophrenia is 
related to his military service.  Upon examination in March 
2008, the examiner rendered the opinion that the veteran's 
paranoid schizophrenia was not related to service.  In 
addition, there is no indication that the veteran was 
diagnosed with or treated for paranoid schizophrenia or any 
other psychotic psychiatric disorder within one year after 
separation from service.  Therefore, service incurrence 
cannot be presumed.  Accordingly, entitlement to service 
connection for paranoid schizophrenia must be denied.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


